Citation Nr: 0812277	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-39 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for the cause of the veteran's death.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to 
Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. 
§ 1318.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran retired in October 1970 after serving on active 
duty for more than 22 years.  He died in October 2000.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The RO denied the appellant's claims of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 in November 2001.  The appellant was 
notified of this decision and of her appellate rights that 
same month, but did not file an appeal.

2.  The evidence received since the November 2001 rating 
decision is duplicative of evidence previously of record.




CONCLUSIONS OF LAW

1.  The November 2001 decision of the RO denying entitlement 
to service connection for the cause of the veteran's death 
and entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318 is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104(a) (2001).

2.  The evidence received since the November 2001 RO rating 
decision is not new and material and the claims of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318 are not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Applications to Reopen

In a November 2001 rating decision, the RO denied entitlement 
to service connection for the cause of the veteran's death on 
the basis that the veteran's death, due to a cardiovascular 
accident, pneumonia, coronary artery disease post coronary 
artery bypass grafting, was not related to the veteran's 
service and denied entitlement to DIC under 38 U.S.C.A. § 
1318 on the basis that the veteran did not die as a result of 
a service-connected disability and there was not service-
connected permanent and total disability. 

The evidence of record at the time of the November 2001 
rating decision included the veteran's service medical 
records, death certificate, and private treatment records 
dated September 2000 to October 2000.

The appellant did not file an appeal of the November 2001 
rating decision and it became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103.  Nor was new and material 
evidence received within the appeal period.  See 38 C.F.R. 
§ 3.156(b).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Woehlaert v. Nicholson, No. 05- 
2302 (U.S. Vet. App. Aug. 24, 2007).  In cases such as this, 
where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the November 2001 rating decision, in March 
2003 the appellant filed an application to reopen her claims 
of entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC under 38 U.S.C.A. § 
1318.  The claims folder reveals that a duplicate service 
medical record and a copy of a newspaper article detailing 
the destruction of the appellant's home by a tornado were 
associated with the claims folder subsequent to the November 
2001 rating decision.  The duplicate service medical record 
is not new and the newspaper article while new is not 
material because it does not associate the veteran's death to 
conditions related to his military service nor does it 
demonstrate that the veteran had a service-connected 
permanent and total disability.

In light of the basis for the RO's November 2001 
determination, the evidence associated with the claims folder 
does not raise a reasonable possibility of substantiating the 
claims.  Thus, the evidence is not material under the 
provisions of 38 C.F.R. § 3.156(a), and the claims are not 
reopened.

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the context of a DIC claim, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim. 

The notice should include (1) a statement of the conditions, 
if any, for which a veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, in May 2003, July 2003, April 2004, and July 
2004 letters, issued prior to the decision on appeal, the RO 
provided notice to the claimant regarding what information 
and evidence is needed to substantiate both claims, to 
include the need for new and material evidence to reopen the 
claims based upon the reason for the prior denial, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the appellant to advise VA of or submit 
any further evidence in her possession that pertains to the 
claims.  The appellant indicated in November 2004 that she 
had no further evidence to submit in support of her claims.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that the claims have not been reopened, and 
hence no rating or effective date will be assigned.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In a 
claim to reopen, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is then not new and material, the claim is 
not reopened, and VA's duties have been fulfilled.  VA does 
not have a duty to provide a VA medical opinion if the claim 
is not reopened.  See 38 U.S.C. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(C)(iii).  As discussed above, in this case, the 
AOJ complied with VA's notification requirements and informed 
the appellant of the information and evidence needed to 
substantiate her claim.  All identified and available records 
were secured.  Since no new and material evidence has been 
received, a VA medical opinion is not required.


	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has not been presented to reopen a 
claim for entitlement to service connection for the cause of 
the veteran's death.

New and material evidence has not been presented to reopen a 
claim for entitlement to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


